Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to communication filed on April 10, 2020.
3.	Claims 1-10 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2012/0188405 A1), in view of Ono et al (US 2007/0070408 A1).
	As per claim 1, Morrison discloses:
	- a system for providing a photo classification and selection application; the system 5comprises (image handling software (i.e. application) for clustering photos (i.e. classifying photo), and selecting photos, Para [0030], Fig. 2, item 212, 214, 216-218), 
	- a command processor for interacting with a user (a user reaction on a selected photo (i.e. user command), Para [0007], [0041]), 
	- a feedback processor for interacting with the user to receive input for validating each classification type associated with each of the processed images (feedback from the 
- an Al analyzer, the Al Analyzer transmits a set of low-resolution images to an image 10classification tool and receives a recommendation used to generate an initial classification type (an image handling software (i.e. an AI analyzer), Para [0030], receiving user feedback (i.e. recommendation) to generate classification, Para [0041]). Examiner broadest reasonable interpretation: according to para [0035], [0063] of applicant’s specification, an AI is a photo recognition application, accordingly Morrison teaches such photo processing application in Para [0030]-[0031], Fig. 1-2),
	Morrison does not explicitly disclose an image compressor for generating images in additional lower resolutions based upon a set of high-resolution input images. However, in the same field of endeavor Ono in an analogous art disclose an image compressor for generating images in additional lower resolutions based upon a set of high-resolution input images (low-resolution images are generated by converting and compressing the original images which is higher quality (i.e. higher resolution), Para [0045], [0047]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morrison with the teaching of Ono by modifying Morrison such that selecting an image and clustering such image based on user feedback and approval to create an electronic album by compressing high resolution image to low resolution image of Ono for correlating image with same type and reduce communication traffic (Ono, Para [0025]).  
	As per claim 2, rejection of claim 1 is incorporated, and further Ono discloses:
	- wherein the system further comprises a Lookbook generator for utilizing processed images having a classification type corresponding to a selects 15classification to create a visual presentation of the images (an album (i.e. lookbook) is created based on type of images correlation, claim 21, Para [0017], [0050]).

	- wherein the Lookbook generator creates a Lookbook file presenting processed images having a classification type corresponding to a selects classification using a predefined page template (file with filter type image, Para [0031]). 
	Asper claim 4, rejection of claim 3 is incorporated, and further Morrison discloses:
	- wherein the Lookbook file is presented to a user on a 20display device (displaying image om a display device, Para [0092]).
	As per calm 6, rejection of claim 3 is incorporated, and further Ono discloses:
- wherein the Lookbook file uses high resolution images obtained using an index value associated with the processed images that references corresponding high resolution images (indexing to reference to corresponding image, Para [0051], [0100], [0101]).
As per claim 7, Morrison discloses: 
- a 5aamethod for providing a photo classification and selection application, the method comprising (image handling software (i.e. application) for clustering photos (i.e. classifying photo), and selecting photos, Para [0030], Fig. 2, item 212, 214, 216-218),
- automatically generating a classification type for each image in the set of images (automatically selecting the images and classified, Para [0007], Fig. 2, Para [0013]),
- 10validating the classification type using user input possibly via a Lookbook user interface (approval (i.e. validation) for classification, Para [0041], [0056], Fig. 2), 
Morrison does not explicitly disclose receiving a set of images in a high-resolution format. However, in the same field of endeavor Ono in an analogous art disclose receiving a set of images in a high-resolution format (receiving hi-quality image (i.e. high-resolution) image, Abstract, line 1-5), 
Morrison does not explicitly disclose generating one or more compressed low-resolution images corresponding to the received images. However, in the same field of endeavor Ono in an analogous art disclose generating one or more compressed low-resolution images corresponding to the received images (low-resolution images are generated by converting and compressing the original images which is higher quality (i.e. higher resolution), Para [0045], [0047]).
Morrison does not explicitly disclose generating a Lookbook and original high-resolution photographs in various formats with version history and change data for images having a particular classification type. However, in the same field of endeavor Ono in an analogous art disclose generating a Lookbook and original high-resolution photographs in various formats with version history and change data for images having a particular classification type (an album (i.e. lookbook) is created based on type of images correlation, claim 21, Para [0017], [0050]), in various format (i.e. JPEG, MPEG, etc., with version history (i.e. high-resolution to low-resolution) Para [0047], [0065]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morrison with the teaching of Ono by modifying Morrison such that selecting an image and clustering such image based on user feedback and approval to create an electronic album by compressing high resolution image to low resolution image of Ono for correlating image with same type and reduce communication traffic (Ono, Para [0025]).
As per claim 8, rejection of claim 7 is incorporated, and further Morrison discloses:
- wherein the Lookbook comprises a Lookbook file 15presenting processed images having a classification type corresponding to a selects classification using a predefined page template (file with filter type image, Para [0031]). 
As per claim 9, rejection of claim 8 is incorporated, ad further Morrison discloses:
- wherein the Lookbook file is presented to a user on a display device (displaying image om a display device, Para [0092]).
5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2012/0188405 A1), in view of Ono et al (US 2007/0070408 A1), as applied to claim 1 and 7 above, and further in view of Abe (US 2017/0187892).
As per claim 5, rejection of claim 3 is incorporated, 
	Combined method of Morrison and Ono does not explicitly disclose wherein the Lookbook file corresponds to a PDF data file. However, in the same field of endeavor Abe in an analogous art disclose wherein the Lookbook file corresponds to a PDF data file (ahoto album (i.e. lookbook file) correspond to a pdf file, Para [0276]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morrison, as previously modified with Ono, with the teaching of Abe by modifying Morrison such that arranging images for creating a photo album using file name and classified based on same or similar composition. 
As per claim 10, rejection of claim 8 is incorporated,
Combined method of Morrison and Ono does not explicitly disclose wherein the Lookbook file corresponds to a PDF data file. However, in the same field of endeavor Abe in an analogous art disclose wherein the Lookbook file corresponds to a PDF data file (ahoto album (i.e. lookbook file) correspond to a pdf file, Para [0276]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morrison, as previously modified with Ono, with the teaching of Abe by modifying Morrison such that arranging images for creating a photo album using file name and classified based on same or similar composition. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167